Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Como correctamente señala el Tribunal en la sentencia mayoritaria que emite, la enmienda que sufriera la Regla 46 de Procedimiento Civil, 32 L.P.R.A. Ap. III, por la Ley Núm. 40 de 10 de enero de 1999 tuvo el propósito de
... eliminar el efecto reductor del término para recurrir [en alzada] producido por la diferencia entre la fecha del depósito en el correo con la fecha del archivo en autos de copia de la notificación de la sentencia, orden o resolución de modo que se comience a contar el término para acudir en alzada a partir de la fecha del depósito en el correo.
Dicha enmienda, no hay duda, fue una bien inten-cionada. La misma intentó remediar una situación que se da, en ocasiones, en la cual las secretarías de nuestros tribunales de instancia no actúan con la rapidez y eficiencia a la cual nos tienen acostumbrados; ello debido, de manera principal, a la falta de personal suficiente para atender los cientos o miles de casos que a diario tiene que ser notifica-dos en dichos tribunales.
Dicha legislación, a nuestro humilde entender, real-mente no era necesaria. Este Tribunal, siempre atento a situaciones en que la aplicación inflexible de las normas vigentes puede llevar a que se cometan injusticias, ya ha-bía tomado acción correctiva al respecto. A esos efectos, véase nuestras decisiones en Vda. de Carmona v. Carmona, 93 D.P.R. 140 (1966); Canales v. Converse de Puerto *904Rico, Inc., 129 D.P.R. 786 (1992); García Claudio v. García Guevara, 145 D.P.R. 659 (1998); Rodríguez et al. v. A.R.Pe., 149 D.P.R. 111 (1999).
De todas formas, y en vista de que la Asamblea Legis-lativa entendió que la situación ameritaba acción legisla-tiva, tenemos que lidiar con la misma; ahora bien, ello de una forma y manera en que se garantice no sólo el derecho de las partes a tener su día en corte, sino una en que se garantice, igualmente, la corrección y pureza de los procedimientos.
Ahí, precisamente, la diferencia de criterio que tenemos con los restantes miembros del Tribunal. La Mayoría en-tiende, como hemos visto, que a pesar de que la inclusión del sobre, al originalmente radicar el recurso, en que fue enviada la sentencia, orden o resolución, constituye “la me-jor práctica”, ello no es mandatorio. Somos del criterio, por el contrario, que ese requisito es uno que debe ser mandatorio.
Debe enfatizarse el hecho de que, en esta clase de situa-ciones, ese sobre hace las veces o sustituye al volante de notificación que demuestra la fecha de archivo en autos de la sentencia, razón por la cual resulta mandatorio que se incluya como parte del apéndice.
Entendemos, además, que cuando se trata de un caso en que la parte peticionaria alega que la fecha de archivo en autos no corresponde a la fecha de notificación, debe exi-girse que se exprese, en el recurso original, que se radique: la fecha de la sentencia, la fecha del archivo en autos de la misma y la fecha de envío que aparece en el sobre en que alegadamente se recibió la sentencia, orden o resolución.
Dichas exigencias ayudan a evitar la práctica indesea-ble a la que hicimos alusión en Martínez, Inc. v. Abijoe Realty Corp., 151 D.P.R. 1 (2000), y en unión a lo que en dicho caso requerimos —a los efectos de que cuando ocurra la situación en que las dos (2) fechas no coincidan, las se-cretarías deberán levantar un acta al efecto— hacen vir-*905tualmente imposible que personas inescrupulosas engañen al foro judicial.
Tenemos facultad inherente para exigir lo anterior-mente expuesto, independientemente de las disposiciones de la antes citada Ley Núm. 40 de 10 de enero de 1999, ya que las exigencias antes mencionadas no conflijen en abso-luto con las disposiciones de la referida Ley Núm. 40. Hay que recordar que la parte que acude en revisión, ante un tribunal apelativo, tiene la obligación de demostrar o pro-bar que hay jurisdicción, de parte del tribunal apelativo, para revisar la sentencia, resolución u orden que pretende revisar.
En resumen, somos del criterio que con el propósito de evitar, al máximo, que el tribunal apelativo sea víctima de la comisión de un fraude en esta clase de situaciones, de-bemos exigir: (1) que en el recurso que se radique, la parte peticionaria haga constar la fecha de la sentencia, la fecha del archivo en autos de la misma y la fecha de envío que aparece en el sobre en que alegadamente se recibió la sen-tencia; (2) que la parte peticionaria incluya dicho sobre como parte del apéndice del recurso originalmente radi-cado, y (3) que el Tribunal de Circuito de Apelaciones coteje dicha información, y documento, con el acta levantada al respecto por la secretaría del tribunal de instancia recurrido.
De esta forma, repetimos, se garantiza no sólo que la parte tenga su día en corte sino la corrección y pureza de los procedimientos judiciales.